Citation Nr: 0007783	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-08 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was the subject of a Board remand dated in August 
1999, and was the subject of a December 1999 hearing before 
the undersigned Board member.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is evidence of an inservice back disability, to 
include possible spondylolisthesis first noted after an 
automobile accident;  lay evidence of continuity of 
symptomatology since service;  and medical evidence of 
current disability due to chronic sprain/strain and 
spondylolisthesis. 


CONCLUSION OF LAW

The claim for service connection for back disability is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During the veteran's September 1951 service entrance 
examination, clinical evaluation of the spine was normal.  
Service medical records dated in February 1952 relate that 
veteran was treated for a sore back after a day of performing 
a day of heavy lifting.  February 1955 reveal that the 
veteran injured his back in an automobile accident on 
February 19, 1955.  He was hospitalized from February 19 to 
February 25.  X-rays revealed possible spondylolisthesis of 
S-1 with loss of lordotic curvature.  Further X-rays were 
suggested but not obtained prior to the veteran's discharge 
from treatment on February 25.  During the hospital course, 
the veteran became asymptomatic on bed rest and no specific 
medications.  A service medical record dated in February 28, 
1955, shows that the veteran still had pain in his back.  
Service medical records dated in March 1955 and April 1955 
reflect continuing treatment for back pain.

Clinical evaluation of the spine was normal during the 
veteran's August 1955 separation examination.

June 1997 and July 1997 written statements from the veteran's 
niece (who is a registered nurse) and friend, respectively, 
describe the observation of back pain in the veteran for the 
past 20 years or more.  The veteran's niece reported 
observing low back pain radiating to the buttocks with muscle 
spasm and paresthesia.  

Randolph Gregson, D.C., reported in July 1997, having treated 
the veteran from 1982 to 1992 for low back pain.

A February 1999 X-ray report from Kenneth J. Mishkin, M.D., 
includes an impression of osteoarthritis and degenerative 
disc disease of the lower lumbar spine.

During his December 1999 Board hearing, the veteran testified 
that he had experienced back pain ever since his inservice 
automobile accident.  He testified that he began receiving 
treatment for his back problems within one year after 
discharge from service, and intermittent treatment since that 
time.

In a December 1999 letter, Yolanda Lobo, M.D., noted the 
veteran's history of an inservice automobile accident.  She 
stated that his other past history was unremarkable and that 
the veteran denied having any other trauma to his back.  
After objective examination and X-rays of the veteran's back, 
the diagnosis was decreased range of motion and chronic low 
back pain due to chronic sprain/strain and spondylolisthesis.

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded;  that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury;  and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps, 126 F.3d at 1468;  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period;  (2) 
evidence showing postservice continuity of symptomatology;  
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period;  and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the present case, there is evidence of an inservice back 
disability, to include possible spondylolisthesis first noted 
after an automobile accident;  lay evidence of continuity of 
symptomatology since service;  and medical evidence of 
current chronic disability due to chronic sprain/strain and 
spondylolisthesis.  The Board finds this evidence sufficient 
to well ground the veteran's claim for service connection for 
back disability.  Savage.


ORDER

The claim for service connection for back disability is well 
grounded;  the veteran's appeal is granted to this extent 
only.


REMAND

As noted above, the Board has found the veteran's claim for 
service connection for back disability to be well grounded.  
The Board is of the opinion that the duty to assist the 
veteran in development of his claim requires a VA examination 
and opinion.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for back 
disability.  After obtaining any required 
releases from the veteran, the RO should 
request copies of all indicated records 
which have not been previously obtained 
or determined to be unavailable.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of his current 
back disability.  The examining physician 
should render an opinion as to whether it 
is as likely as not (a 50 percent or more 
likelihood) that any current back 
disability is related to the veteran's 
inservice car accident.  The physician's 
attention is directed to the medical 
history reflected in the claims file, to 
include the veteran's service medical 
records, especially records of treatment 
and hospitalization in February 1955 
after a car accident, which include 
diagnosis by X-ray of possible 
spondylolisthesis with loss of lordotic 
curve;  and a December 1999 report from 
Yolanda Lobo, which includes diagnosis of 
chronic low back pain due to 
sprain/strain and a Grade I 
spondylolisthesis of L5 on S1.  If the 
physician determines that the veteran did 
not incur spondylolisthesis during 
service, he should discuss the degree of 
certainty with which he makes this 
finding.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review.  It should be 
indicated by the examiner whether the 
claims folder was reviewed. 

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If a report does 
not include sufficient data or an 
adequate response to the specific 
questions posed, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue on appeal. 

If the benefit sought on appeal is denied, then the appellant 
and his representative should be provided with a supplemental 
statement of the case which reflects RO consideration of all 
additional evidence and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to obtain clarifying medical 
information and to ensure that the veteran is afforded due 
process of law.  





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

